 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHispanic Federation for Social and Economic Devel-opment and District Council 47, American Fed-eration of State, County and Municipal Employ-ees, AFL-CIO, Petitioner. Case 4-RC-1549426 June 1987DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 19 December 1983 the Regional Director forRegion 4 issued a Decision and Direction of Elec-tion in this proceeding, asserting jurisdiction overthe Employer, Hispanic Federation for Social andEconomic Development, on the basis that the Em-ployer's gross annual revenues exceeded $100,000.The Regional Director found this figure to be theapplicable discretionary amount for assertion of ju-risdiction over employers that provide social serv-ices such as family counseling. In asserting jurisdic-tion, the Regional Director also found that: (1) partof the Employer's revenues, originating from theDepartment of Housing and Urban Development,were sufficient to establish the Board's legal orstatutory jurisdiction over the Employer; (2) therewas no evidence that any of the governmental enti-ties that provided funds to the Employer exercisedany control over the Employer's labor relationspolicies; and (3) the Employer's status as a charita-ble organization did not affect the Board's assertionof jurisdiction over it. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's decision, contending that the RegionalDirector erred in asserting jurisdiction.The Board granted the Employer's request forreview with respect to the appropriate discretion-ary jurisdictional standard and denied the requestfor review in all other respects.1The Employer is a nonprofit corporation thatexists for the purpose of improving the social andeconomic conditions of the Hispanic community inthe Philadelphia area. The Employer operates twoprograms. Under its human services program,called Services to Children in Their Own Homes(SCOH), the Employer's social workers interviewpeople, both at their homes and at the Employer'soffice. The social workers identify the needs of thefamilies, then take them to appropriate agencieswithin the city to help them with emergencies andshort-term or long-term problems, such as childabuse, sexual abuse, and psychological or economicChairman Dotson, dissenting in part, would have granted the Em-ployer's request for review in all respects.problems. Under its other program, a housing pro-gram, the Employer provides technical supportservices related to the provision of housing. TheEmployer acts in a consultative role, serving as anadvisor to community groups that wish to becomeinvolved in improving housing conditions in anymanner. It was stipulated that the Employer em-ploys eight employees, four of whom are profes-sionals and four of whom are nonprofessionals.During its fiscal year ending 10 June 1983, the Em-ployer received revenues totaling $222,463.In finding that the Employer met the Board'sdiscretionary jurisdictional standard, the RegionalDirector relied on Child & Family Service of Spring-field, 220 NLRB 37 (1975), and Catholic SocialServices, 225 NLRB 288 (1976). We find these casesinapposite. In Child & Family Service, of Springfield,the employer provided a variety of social services,including homemaker services. The homemakerservices consisted of home care for children, fami-lies, and older citizens. The services were neces-sary to maintain the individuals in their own com-munity and prevent institutionalization. Homemak-ers performed duties such as child care, lighthousekeeping, meal preparation, shopping, lightlaundry, and minimal personal care. They also gaveemotional support and encouragement to familymembers. The Board found the employer's home-maker operations to be similar to those of visitingnurses associations, for which the Board has estab-lished a discretionary jurisdictional standard of$100,000, noting that the homemaker operationswere directed almost entirely to providing servicesfor people who had health problems. As the em-ployer had an annual budget of $415,000 to$420,000, approximately 40 percent of which, orabout $166,000 to $168,000, was devoted to itshomemaker operations, the Board asserted jurisdic-tion under its discretionary standard for visitingnurses association.2In Catholic Social Services, 225 NLRB 288 (1976),the employer was a social service agency that pro-vided family counseling by social workers who en-gaged in all areas of counseling related to familyproblems. The Board found that the general natureof services provided by the employer was analo-gous to those provided in Child & Family Service ofSpringfield. The employer's annual revenues were$412,000. The Board asserted jurisdiction on thebasis that the employer's annual revenues weremore than $400,000, which exceeded any of the2 The Board further noted that, although the homemakers administeredno medical treatment, it had asserted jurisdiction over and applied a$100,000 annual revenue standard to facilities providing essentially custo-dial and personal care functions, relying on Riverdale Manor Home forAdults, 189 NLRB 176 (1971)284 NLRB No. 50 HISPANIC FEDERATION FOR SOCIAL DEVELOPMENT501analogous discretionary jurisdictional standards. Bythis statement, the Board presumably was referringto the jurisdictional standards for nursing homes,visiting nurses associations, and related facilities($100,000); health care institutions other than theforegoing ($250,000); and day care centers($250,000).We find significant differences between thepresent case and those on which the Regional Di-rector relied. Unlike the employer in Child &Family Service of Springfield, the Employer heredoes not provide homemaker services, nor are itsservices similar to those performed by visitingnurses associations. Although the Employer's serv-ices are similar to many of the services, other thanhomemaker services, provided by the employer inChild & Family Service of Springfield, it was thehomemaker services on which the Board relied infinding the standard for visiting nurses associationapplicable in that case. Accordingly, we find thatthe $100,000 standard for nursing homes, visitingnurses associations, and related facilities is not ap-plicable to the Employer. Furthermore, unlike theemployer in Catholic Social Services, the Employer'sannual revenues of $222,463 cannot be said toexceed any analogous existing discretionary stand-ard.Having determined that the standard for nursinghomes, visiting nurses associations, and related fa-cilities is inapplicable and that the Employer'sannual revenues do not exceed any analogous dis-cretionary standard, we must determine what juris-dictional standard should apply. In a few previouscases the Board found that certain employers that,in a broad sense, provide social welfare servicesfall within various specific standards governing dis-cretionary jurisdiction. For example, employersthat operate community health clinics or providedrug abuse or alcoholism treatment programs aregoverned by the $250,000 annual revenues standardfor health care institutions as defined in Section2(14) of the Act other than nursing homes, visitingnurses associations, and related facilities. See Phase,Inc., 263 NLRB 1168, 1171(1982); East OaklandCommunity Health Alliance, 218 NLRB 1270, 1271(1975). A separate standard, set at $250,000 annualrevenues, governs day care centers and residentialeducational and treatment facilities for children.See St. Aloysius Home, 224 NLRB 1344 (1976); Salt& Pepper Nursery School, 222 NLRB 1295 (1976).However, although the Board has asserted juris-diction over employers that provide social serviceswhich bear some similarity to those provided bythe Employer in the present case, it has done so onthe basis that the employer in question had grossannual revenues in excess of those required underany analogous jurisdictional standard or, in somecases, in excess of those required under any of theBoard's jurisdictional standards. See SaratogaCounty Economic Council, 249 NLRB 453, 455(1980); Community Services Planning Council, 243NLRB 798, 799 (1979); Catholic Social Services,supra, 225 NLRB at 288, 289; Catholic Charities ofBuffalo, New York, 220 NLRB 9, 10 (1975); Chil-dren's Aid Society, 218 NLRB 631 (1975). There-fore, there has been no need to establish a specificjurisdictional standard governing such organiza-tions. As the Employer here does not have annualrevenues that exceed the amount required underany analogous jurisdictional standard, we find itnecessary to establish a jurisdictional standard forsocial service organizations other than those, suchas the ones noted above, for which there exists astandard specifically applicable to the type of activ-ity in which they are engaged, such as health careor day care.We take official notice in this case of statisticaldata compiled by the Bureau of the Census con-cerning "firms" that provide social services otherthan child day care services.3 On consideration ofthese data and of the jurisdictional standards, notedabove, that the Board has established for employersin somewhat analogous fields, we now establish ajurisdictional standard of $250,000 annual revenuesfor all social service organizations other than thosefor which there exists a standard specifically appli-cable to the type of activity in which they are en-gaged. The Census Bureau data indicate that, byestablishing $250,000 annual revenues as the mini-mum amount for asserting jurisdiction, about 38percent of the employers in this category4 andabout 88 percent of all employees employed by em-ployers within this category5 will be subject to the'For use of statistical data in setting jurisdictional standards, see Salt& Pepper Nursery School, supra, 222 NLRB at 1296; University NursingHome, 168 NLRB 263, 264 (1967); Floridan Hotel of Tampa, 124 NLRB261, 265, 275 (1959).The Bureau of the Census conducts a survey of service industries, in-cluding social services, every $ years. The most recent such census wasconducted m 1982, and the data compiled from it were published in 1985.The data on which we rely in setting the discretionary jurisdictionalstandard in this case appear in 1982 Census of Service Industries Establish-ment and Firm Size (Inqluding Legal Form of Organization), SC82-I-1 at1-166. The data for social service entities are subdivided there into cate-gones labeled "Child Day Care Services" and "Other Social Services."The "Other Social Services" category includes all social service entitiesother than "Child Day Care Services." The statistics used in this case arederived from the data given for the "Other Social Services" category be-cause, as explained above, the standard established by this decision is fora category of employers that does not include day care centers. The 1982Census of Service Industries refers to social service organizations as"firms" because it uses commercial terms even in its census of nonprofitactivities in order "to maintain as much conformity of measures as practi-cable." Id. at IV.4 Le., 10,062 employers out of a total of 26,458 employers.I.e., 667,053 employees out of a total of 759,099 employees. 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard's jurisdiction. We find that this standard willresult in the assertion of jurisdiction over those em-ployers that exert a significant impact on com-merce and that employ the majority of employeesin this field. We further fmd that, in accordancewith Section 14(c)(1) of the Act, the effect on com-merce of a labor dispute involving noncovered em-ployers under this standard will not be "sufficientlysubstantial" to warrant the exercise of the Board'sjurisdiction.As noted above, the Employer had gross reve-nues of $222,463 for the relevant 1-year period.The $250,000 annual revenues standard that wenow establish is in excess of the Employer's annualrevenues. Accordingly, we decline to assert juris-diction over the Employer, and we shall dismissthe petition.ORDERThe petition is dismissed.CHAIRMAN DOTSON, concurring.My colleagues here set a discretionary jurisdic-tional amount of $250,000 gross annual revenuesfor social service organizations not covered by anyother Board jurisdictional standard. Although Iagree that the petition should be dismissed, I woulddo so on other grounds and fmd the jurisdictionalstandard set forth herein inappropriate.In my opinion it does not effectuate the policiesof the Act to extend the Board's discretionary ju-risdiction to noncommercial aspects of nonprofit,charitable institutions except in unusual circum-stances. Previously I have stated that I wouldfollow the policy set out in Ming Quong Children'sCenter' and decline to exercise jurisdiction overnonprofit, charitable institutions except where aparticular class of these institutions has a substan-tial, demonstrated impact on interstate comrnerce.2Such a policy of restraint is sound and, in my judg-ment, necessary to conserve the Board's resources,focus its efforts on substantial labor disputes, andresolve those disputes expeditiously. The Boardcan perform its statutory function effectively onlyif it confines its jurisdiction to disputes of conse-quence and refrains from attempting to regulateemployers whose activities are but remotely relatedto industry and trade.There is no showing here that social service or-ganizations, such as the Employer, even if it hadgross annual revenues in excess of $250,000, wouldhave substantial impact on commerce. The Em-ployer here counsels and refers families with prob-lems and provides technical and consultative serv-ices related to housing. These activities are essen-tially local in nature and have little relationship toindustry. The Federation's operations, even had itgenerated gross annual revenues in excess of$250,000, would not represent a field of substantiallabor tension. Potential disputes would have rela-tively minor consequences for commerce. My col-leagues offer no evidence that this class of socialservice organizations has any impact on interstatecommerce, only that 88 percent of the employeesengaged in these activities would be covered bythe new standard. I do not agree with my col-leagues' setting of a monetary standard for asser-tion of jurisdiction over these organizations.1 210 NLRB 899 (1974). See also the dissenting opinions in SalvationArmy of Massachusetts, 271 NLRB 195 (1984); Michigan Eye Bank, 265NLRB 1377 (1982); and m St Aloysius Home, 224 NLRB 1344 (1976), .2 See my dissenting opinion in Alan Short Center, 267 NLRB 886(1983).